DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 11/1/2022 is considered.

Claim Interpretation
MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.

4.	Each of claims 1, 10, 11, 12, 19, and 20 recite contingent limitations. For example, claim 1 recites the contingent limitations “…when an amount of the pinch out operation exceeds a first threshold” and “…when an amount of the pinch out operation exceeds a second threshold…”.  Accordingly, these claims are given the broadest reasonable interpretation based on MPEP 2111.04.
	The examiner recommends amending the method claims to no longer recite contingent limitations in order to avoid an overly broad interpretation. That is, for example, the broadest reasonably interpretation of claim 10 does not require the displaying an animation in which the first/second thumbnails gradually appear because the contingent limitations do not need to be met. The method claims should recite the limitations in a positive light such as “…determining that the pinch out operation exceeds a first threshold; in response to determining that the pinch out operation exceeds the first threshold…”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, 19, and 20 each recite the limitation "the pinch out operation" four times.  There is insufficient antecedent basis for these limitations in the claim.
Claims 13-18 are rejected at least based on their dependency to claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-4, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11, 14, and 15 of U.S. Patent No. 10768806 B2 in view of Oplinger et al. (US 8514252 B1) and Choi et al. (US 2010/0090971 A1).

In regard to claim 1, claims 1 and 8 of U.S. Patent No. 10768806 B2 anticipates all the subject matter of claim 1 except for the recited when an amount of the pinch out operation exceeds a first threshold that is set in advance, upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance, a speed of progression of display of the animation in which the first thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the first threshold, when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance, and a speed of progression of display of the animation in which the second thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the second threshold. However, Oplinger teaches first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41) and Choi teaches a progression of display of an animation in which an object gradually appears coincides with a change of an amount of a pinch out operation (Figs. 23-25 and Paragraphs 0109 – 0117: visual effect of object appearing gradually as the fingers move further apart during a pinch operation). 
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 1 and 8 of U.S. Patent No. 10768806 B2 and Oplinger before him at the time the invention was made, to modify the third amount and fourth amount taught by claims 1 and 8 of U.S. Patent No. 10768806 B2 to include the first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels of Oplinger, in order to obtain control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).  
Further, it would have been obvious to one of ordinary skill in the art, having the teachings of claims 1 and 8 of U.S. Patent No. 10768806 B2, Oplinger, and Choi before him at the time the invention was made, to modify the animation to include a progression of display of an animation in which an object gradually appears coincides with a change of an amount of a pinch out operation, as taught by Choi,, in order to obtain  a speed of progression of display of the animation in which the first thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the first threshold and a speed of progression of display of the animation in which the second thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the second threshold. One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation controlled by the pinch out operation taught by Choi would reasonably result in in the appearance of the first/second thumbnail on the display. Further, the combination would result in a more informative display as the user could recognize the change in the interface as they perform the operation.

In regard to claim 2, claim 2 is anticipated by claims 1 and 8 of U.S. Patent No. 10768806 B2 in view of Oplinger.

In regard to claim 3, claim 3 is anticipated by claim 1, 2, and 8 of U.S. Patent No. 10768806 B2 in view of Oplinger.

In regard to claim 4, claim 4 is anticipated by claims 1, 8, and 11 of U.S. Patent No. 10768806 B2 in view of Oplinger.

In regard to claim 10, claims 14 and 8 of U.S. Patent No. 10768806 B2 anticipates all the subject matter of claim 10 except for the recited when an amount of the pinch out operation exceeds a first threshold that is set in advance, upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance, a speed of progression of display of the animation in which the first thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the first threshold,  when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance, and a speed of progression of display of the animation in which the second thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the second threshold. However, Oplinger teaches first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41) and Choi teaches a progression of display of an animation in which an object gradually appears coincides with a change of an amount of a pinch out operation (Figs. 23-25 and Paragraphs 0109 – 0117: visual effect of object appearing gradually as the fingers move further apart during a pinch operation). 
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 14 and 8 of U.S. Patent No. 10768806 B2 and Oplinger before him at the time the invention was made, to modify the third amount and fourth amount taught by claims 14 and 8 of U.S. Patent No. 10768806 B2 to include the first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels of Oplinger, in order to obtain control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).
Further, it would have been obvious to one of ordinary skill in the art, having the teachings of claims 14 and 8 of U.S. Patent No. 10768806 B2, Oplinger, and Choi before him at the time the invention was made, to modify the animation to include a progression of display of an animation in which an object gradually appears coincides with a change of an amount of a pinch out operation, as taught by Choi,, in order to obtain  a speed of progression of display of the animation in which the first thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the first threshold and a speed of progression of display of the animation in which the second thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the second threshold. One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation controlled by the pinch out operation taught by Choi would reasonably result in in the appearance of the first/second thumbnail on the display. Further, the combination would result in a more informative display as the user could recognize the change in the interface as they perform the operation.  

In regard to claim 11, claims 15 and 8 of U.S. Patent No. 10768806 B2 anticipates all the subject matter of claim 11 except for the recited when an amount of the pinch out operation exceeds a first threshold that is set in advance, upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance, a speed of progression of display of the animation in which the first thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the first threshold, when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance, and a speed of progression of display of the animation in which the second thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the second threshold. However, Oplinger teaches first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41) Choi teaches a progression of display of an animation in which an object gradually appears coincides with a change of an amount of a pinch out operation (Figs. 23-25 and Paragraphs 0109 – 0117: visual effect of object appearing gradually as the fingers move further apart during a pinch operation). 
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 15 and 8 of U.S. Patent No. 10768806 B2 and Oplinger before him at the time the invention was made, to modify the third amount and fourth amount taught by claims 15 and 8 of U.S. Patent No. 10768806 B2 to include the first and second threshold, where the second threshold is larger than the first threshold, that a pinch gesture must respectively reach in order to alter respective display levels of Oplinger, in order to obtain control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).
Further, it would have been obvious to one of ordinary skill in the art, having the teachings of claims 15 and 8 of U.S. Patent No. 10768806 B2, Oplinger, and Choi before him at the time the invention was made, to modify the animation to include a progression of display of an animation in which an object gradually appears coincides with a change of an amount of a pinch out operation, as taught by Choi,, in order to obtain  a speed of progression of display of the animation in which the first thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the first threshold and a speed of progression of display of the animation in which the second thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the second threshold. One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation controlled by the pinch out operation taught by Choi would reasonably result in in the appearance of the first/second thumbnail on the display. Further, the combination would result in a more informative display as the user could recognize the change in the interface as they perform the operation.  
 
NOTE: Claims 12, 13, 14, 19, and 20 are not rejected over Double Patenting because these claims contain 35 U.S.C. 112 issues that render the claims indefinite due to lack of antecedent basis. However, if these claims are amended to correct the antecedent basis issues, Double Patenting rejections may be applicable, similar to claims 1-4, 10, and 11 and substituting “appear” with “disappear” and “pinch out” with “pinch in”.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viegers et al. (US 2012/0324357 A1) and further in view of Oplinger et al. (US 8514252 B1) and Choi et al. (US 2010/0090971 A1).

In regard to claim 1, Viegers discloses an information processing apparatus comprising: 
a display; a touch panel; and a control unit configured to: (Paragraphs 0068-0074): 
detect, on the touch panel, a pinch out operation which increases a distance between two objects (Paragraph 0058 lines 48-50: zooming may be achieved by a multi-touch spread gesture), 
control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information (Fig. 10 element 1006, Paragraph 0059 lines 14-17, Paragraph 0059 lines 27-32, and Paragraph 0060 lines 21-33: a third state provides the inclusion of the thumbnail corresponding to video clip 4 where the thumbnail is transitioned into position by fading or sliding), 
and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information (Fig. 10 element 1008, Paragraph 0059 lines 14-17, Paragraph 0059 lines 32-37, and Paragraph 0060 lines 21-33: a fourth state provides the inclusion of the thumbnail corresponding to video clip 6 where the thumbnail is transitioned into position by fading or sliding),
	wherein the control unit is implemented via at least one processor (Paragraph 0069 lines 4-5).
	While Viegers teaches detect, on the touch panel, a pinch out operation which increases a distance between two objects, control to display an animation in which the first thumbnail gradually appears, based on a first granularity of information, and control to display an animation in which the second thumbnail gradually appears, based on a second granularity of information, and further teaches where the first and second thumbnail appear based on zooming to different levels in response to the pinch out operation (Paragraph 0058 lines 48-50, Paragraph 0059 lines 14-17, and Paragraph 0059 lines 37-42), they fail to show the when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance and when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance, as recited in the claims. Oplinger teaches a pinch out operation similar to that of Viegers.  In addition, Oplinger further teaches
	transitioning to different discrete zoom levels based on the distance of a pinch gesture where a first zoom level is set based on a pinch distance at a preset first distance and a second zoom level is set based on the pinch distance at a preset second pinch distance greater than the first pinch distance (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 36-53, and Column 10 lines 38-41: distance corresponding magnification factor is preset, e.g. 1.5 inches to 1.5x and 2 inches to 2x, which correspond respectively to first and second discrete zoom levels). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers and Oplinger before him at the time the invention was made, to modify the pinch out operation and where the first and second thumbnail appear based on zooming to different levels in response to the pinch out operation taught by Viegers to include the transitioning to different discrete zoom levels based on the distance of a pinch gesture where a first zoom level is set based on a pinch distance at a preset first distance and a second zoom level is set based on the pinch distance at a preset second pinch distance greater than the first pinch distance of Oplinger, in order to obtain control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).  
While the combination of Viegers and Oplinger teaches control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance, they fail to show a speed of progression of display of the animation in which the first thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the first threshold and a speed of progression of display of the animation in which the second thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the second threshold, as recited in the claims.  Choi teaches a pinch out operation and gradual appearing objects similar to that of Viegers.  In addition, Choi further teaches 
a progression of display of an animation in which an object gradually appears coincides with a change of an amount of a pinch out operation (Figs. 23-25 and Paragraphs 0109 – 0117: visual effect of object appearing gradually as the fingers move further apart during a pinch operation). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers, Oplinger, and Choi before him at the time the invention was made, to modify the control to display, on the display, an animation in which a first thumbnail gradually appears, based on a first granularity of information when an amount of the pinch out operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually appears, based on a second granularity of information when an amount of the pinch out operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually appears is controlled to be displayed upon a determination that the amount of the pinch out operation exceeds the second threshold set in advance as taught by the combination of Viegers and Oplinger to include the  progression of display of an animation in which an object gradually appears coincides with a change of an amount of a pinch out operation of Choi, in order to obtain a speed of progression of display of the animation in which the first thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the first threshold and a speed of progression of display of the animation in which the second thumbnail gradually appears coincides with a change of the amount of the pinch out operation after the amount of the pinch out operation has exceeded the second threshold.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation controlled by the pinch out operation taught by Choi would reasonably result in in the appearance of the first/second thumbnail on the display. Further, the combination would result in a more informative display as the user could recognize the change in the interface as they perform the operation. 

	In regard to claim 2, Viegers discloses wherein the second granularity of information is finer than the first granularity of information (Paragraph 0059: fourth state provides more detail than the third state).

	In regard to claim 3, Viegers discloses wherein the first thumbnail and the second thumbnail appear regardless of a position of the pinch out operation on the touch panel (Paragraph 0058 lines 48-50: Viegers does not provide any limitations on the position of the pinch out operation and therefore could be anywhere which causes the zooming to another state and the appearance of the first and second thumbnails).

	In regard to claim 4, Viegers discloses wherein additional thumbnails appear in a space between existing thumbnails (Fig. 10: clip 4 appears between clip 5 and clip 3. Clip 6 appears between clip 5 and clip 7).

	In regard to claim 5, Viegers discloses the control unit is further configured to control to display a third thumbnail on the display, a position of the third thumbnail moving based on the pinch out operation (Fig. 10 elements 1004 and 1006: thumbnail for clip 5 is moved when zoomed (based on the pinch out operation which causes zooming) to make room for the appearing clip 4 thumbnail).

In regard to claims 6-7, While Viegers teaches display a third thumbnail on the display, the position of the third thumbnail moving based on the pinch out operation, an animation in which the first thumbnail gradually appears and further teaches the size of the first thumbnail is same as the size of the third thumbnail after the pinch out operation is completed and the first thumbnail is displayed in a position which is not overlapped by the third thumbnail (Fig. 10 elements 1006 and 1008: all thumbnail are the same size. Further, the first thumbnail  (clip 4) is displayed in a position not overlapping the third thumbnail (clip 5)), they fail to explicitly show the an animation in which a size of the third thumbnail does not change and a size of the first thumbnail is the same as a size of the third thumbnail after the pinch out operation is completed and an animation in which the first thumbnail is appeared from a position which is overlapped by the third thumbnail and is displayed in a position which is not overlapped by the third thumbnail, as recited in the claims.  However, Choi further teaches  
an animation for an appearing object, where the appearing object appears from an overlapped position of another object while the another object moves, and where the appearing object grows during the animation to be the same size as the another object (Figs. 24-25 and Paragraph 0115).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers, Oplinger, and Choi before him at the time the invention was made, to modify the animation taught by Viegers to include the an animation for an appearing object, where the appearing object appears from an overlapped position of another object while the another object moves, and where the appearing object grows during the animation to be the same size as the another object of Choi, in order to obtain display of an animation in which a size of the third thumbnail does not change and a size of the first thumbnail is the same as a size of the third thumbnail after the pinch out operation is completed and display of an animation in which the first thumbnail is appeared from a position which is overlapped by the third thumbnail and is displayed in a position which is not overlapped by the third thumbnail.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation controlled by the pinch out operation taught by Choi would reasonably result in in the appearance of the first/second thumbnail on the display. Further, the combination would result in a more informative display as the user could recognize the change in the interface as they perform the operation. 

	In regard to claim 8, Viegers discloses wherein when the first granularity of information or the second granularity of information is refined to reach a limit, a number of the displayed additional thumbnails is zero (Fig. 10: the media set includes 7 clips. When he fourth sate is reached, a limit is reached (maximum zoom out level as all items are now displayed) and therefore further zooming will not display additional thumbnails as all of the available thumbnails for the media set are displayed).

	In regard to claim 9, Oplinger further discloses wherein the amount of the pinch out operation comprises a movement amount (Column 8 lines 56-64: distance traversed).  Accordingly, the combination further discloses wherein an amount of the pinch out operation comprises: a movement amount or a movement speed.

	In regard to claim 10, method claim 10 corresponds generally to apparatus claim 1 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 11, medium claim 11 corresponds generally to apparatus claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

NOTE: In claim 12, “the pinch out operation” is recited four times and lack antecedent basis, see above 112 rejections. It is assumed as though these should recite “the pinch in operation” and has been examined with respect to the prior art on that assumption.

In regard to claim 12, Viegers discloses an information processing apparatus comprising: 
a display; a touch panel; and a control unit configured to: (Paragraphs 0068-0074): 
detect, on the touch panel, a pinch operation (Paragraph 0058 lines 48-50: zooming may be achieved by a multi-touch spread gesture); 
control to display a first thumbnail and a second thumbnail on the display (Fig. 10 element 1008, Paragraph 0027 lines 17-18, Paragraph 0059 lines 1-3, and Paragraphs 0059 lines 27-37: thumbnail corresponding to video clip 4 and thumbnail corresponding to video clip 6 are displayed in a fourth state); 
control to display an animation in which the first thumbnail gradually disappears, based on a first granularity of information (Fig. 10 element 1006, Paragraph 0059 lines 14-17, Paragraph 0059 lines 32-37, Paragraph 0059 lines 42-45, and Paragraph 0060 lines 21-33: a third state provides the removal of the thumbnail corresponding to video clip 6 where the thumbnail is removed through a transition by fading or sliding); 
and control to display an animation in which the second thumbnail gradually disappears, based on a second granularity of information (Fig. 10 element 1004, Paragraph 0059 lines 14-17, Paragraph 0059 lines 27-32, Paragraph 0059 lines 42-45, and Paragraph 0060 lines 21-33: a second state provides the removal of the thumbnail corresponding to video clip 4 where the thumbnail is removed through a transition by fading or sliding),
	wherein the control unit is implemented via at least one processor (Paragraph 0069 lines 4-5).
While Viegers teaches detect, on the touch panel, a pinch operation, control to display an animation in which the first thumbnail gradually disappears, based on a first granularity of information, and control to display an animation in which the second thumbnail gradually disappears, based on a second granularity of information, and further teaches where the first and second thumbnails disappear based on zooming to different levels (Paragraph 0058 lines 48-50, Paragraph 0059 lines 14-17, and Paragraph 0059 lines 37-42), they fail to show a pinch in operation which decreases a distance between two objects, when an amount of the pinch in operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in operation exceeds the first threshold set in advance and when an amount of the pinch in operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in operation exceeds the second threshold set in advance, as recited in the claims. Oplinger teaches a pinch operation similar to that of Viegers.  In addition, Oplinger further teaches
	transitioning to different discrete zoom levels based on the distance of a pinch gesture, including a pinch in operation which decreases a distance between two objects, where a first zoom level is set based on a pinch distance at a preset first distance and a second zoom level is set based on the pinch distance at a preset second pinch distance greater than the first pinch distance (Column 2 lines 63-65, Column 3 lines 52-59, Column 4 lines 13-22, Column 4 lines 65-66, Column 5 lines 4-6, Column 5 lines 39-45, Column 5 lines 52-67, Column 8 lines 56-64, Column 9 lines 15-22, and Column 9 lines 36-53, and Column 10 lines 38-41: distance corresponding magnification factor is preset, e.g. 1.5 inches to 1.5x and 2 inches to 2x, which correspond respectively to first and second discrete zoom levels). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers and Oplinger before him at the time the invention was made, to modify the pinch operation and where the first and second thumbnails disappear based on zooming to different levels taught by Viegers to include the transitioning to different discrete zoom levels based on the distance of a pinch gesture, including a pinch in operation which decreases a distance between two objects, where a first zoom level is set based on a pinch distance at a preset first distance and a second zoom level is set based on the pinch distance at a preset second pinch distance greater than the first pinch distance of Oplinger, in order to obtain detect, on the touch panel, a pinch in operation which decreases a distance between two objects; control to display a first thumbnail and a second thumbnail on the display; control to display an animation in which the first thumbnail gradually disappears based on a first granularity of information when an amount of the pinch in operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in operation exceeds the first threshold set in advance; and control to display an animation in which the second thumbnail gradually disappears based on a second granularity of information when an amount of the pinch in operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in operation exceeds the second threshold set in advance.  It would have been advantageous for one to utilize such a combination as allowing the user to more easily zoom in or zoom out to the desired magnification factor and the device may be able to more clearly display image content that is zoomed into or out of to a discrete zoom level, as suggested by Oplinger (Column 7 lines 39-47).
While the combination of Viegers and Oplinger teaches control to display, on the display, an animation in which a first thumbnail gradually disappears, based on a first granularity of information when an amount of the pinch in operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually disappears, based on a second granularity of information when an amount of the pinch in operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in operation exceeds the second threshold set in advance, they fail to show a speed of progression of display of the animation in which the first thumbnail gradually disappears coincides with a change of the amount of the pinch in [out] operation after the amount of the pinch in [out] operation has exceeded the first threshold and a speed of progression of display of the animation in which the second thumbnail gradually disappears coincides with a change of the amount of the pinch in [out] operation after the amount of the pinch in [out] operation has exceeded the second threshold, as recited in the claims.  Choi teaches a pinch in operation and gradual disappearing objects similar to that of Viegers.  In addition, Choi further teaches 
a progression of display of an animation in which an object gradually disappears coincides with a change of an amount of a pinch in operation (Figs. 18-21 and Paragraphs 0096 – 0100: visual effect of object disappearing gradually as the fingers move closer together during a pinch operation). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers, Oplinger, and Choi before him at the time the invention was made, to modify the control to display, on the display, an animation in which a first thumbnail gradually disappears, based on a first granularity of information when an amount of the pinch in operation exceeds a first threshold that is set in advance, wherein the animation in which the first thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in operation exceeds the first threshold set in advance; and control to display, on the display, an animation in which a second thumbnail gradually disappears, based on a second granularity of information when an amount of the pinch in operation exceeds a second threshold that is set in advance, and which is larger than the first threshold, wherein the animation in which the second thumbnail gradually disappears is controlled to be displayed upon a determination that the amount of the pinch in operation exceeds the second threshold set in advance as taught by the combination of Viegers and Oplinger to include the  progression of display of an animation in which an object gradually disappears coincides with a change of an amount of a pinch in operation of Choi, in order to obtain a speed of progression of display of the animation in which the first thumbnail gradually disappears coincides with a change of the amount of the pinch in [out] operation after the amount of the pinch in [out] operation has exceeded the first threshold and a speed of progression of display of the animation in which the second thumbnail gradually disappears coincides with a change of the amount of the pinch in [out] operation after the amount of the pinch in [out] operation has exceeded the second threshold.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation controlled by the pinch out operation taught by Choi would reasonably result in in the appearance of the first/second thumbnail on the display. Further, the combination would result in a more informative display as the user could recognize the change in the interface as they perform the operation. 

In regard to claim 13, Viegers discloses wherein the second granularity of information is coarser than the first granularity of information (Paragraph 0059: third state provides more detail than the second state).

In regard to claim 14, the combination of Viegers, Oplinger, and Choi further discloses wherein the first thumbnail and the second thumbnail disappear regardless of a position of the pinch in operation on the touch panel (All cited portions and explanation of Viegers, Oplinger, and Choi from the rejection of claim 12 are incorporated herein: Viegers and Oplinger do not provide any limitations on the position of the pinch in operation and therefore could be anywhere which causes the zooming out to other states and the disappearance of the first and second thumbnails).

In regard to claim 15, the combination of Viegers, Oplinger, and Choi further discloses the control unit is further configured to control to display a third thumbnail on the display, a position of the third thumbnail moving based on the pinch in operation (All cited portions and explanation of Viegers, Oplinger, and Choi from the rejection of claim 12 are incorporated herein: thumbnail for clip 7 is moved when zoomed out (based on the pinch in operation which causes zooming) to consolidate the display when disappearing the thumbnail for clip 6).

In regard to claims 16-17, while Viegers and Oplinger teaches display a third thumbnail on the display, the position of the third thumbnail moving based on the pinch in operation, an animation in which the first thumbnail gradually disappears and further teaches the size of the first thumbnail is same as the size of the third thumbnail before the pinch in operation is completed and the first thumbnail is displayed in a position which is not overlapped by the third thumbnail (Fig. 10 elements 1006 and 1008: all thumbnail are the same size. Further, the first thumbnail  (clip 6) is displayed in a position not overlapping the third thumbnail (clip 7)), they fail to explicitly show the an animation in which a size of the third thumbnail does not change and a size of the first thumbnail is same as a size of the third thumbnail before the pinch in operation is completed and an animation in which the first thumbnail is displayed in a position which is not overlapped by the third thumbnail and is disappeared from a position which is overlapped by the third thumbnail, as recited in the claims.  However, Choi further teaches  
an animation for a disappearing object, where the disappearing object disappears from an overlapped position of another object, and where the disappearing object is the same size as the another object (Figs. 19-21 and Paragraph 0103).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Viegers, Oplinger, and Choi before him at the time the invention was made, to modify the animation taught by Viegers to include the an animation for an disappearing object, where the disappearing object disappears from an overlapped position of another object, and where the disappearing object is the same size as the another object of Choi, in order to obtain display of an animation in which a size of the third thumbnail does not change and a size of the first thumbnail is same as a size of the third thumbnail before the pinch in operation is completed and display of an animation in which the first thumbnail is displayed in a position which is not overlapped by the third thumbnail and is disappeared from a position which is overlapped by the third thumbnail.  One would have been motivated to make such a combination as a simple substitution. Simply substituting the animation taught by Viegers with the animation controlled by the pinch out operation taught by Choi would reasonably result in in the appearance of the first/second thumbnail on the display. Further, the combination would result in a more informative display as the user could recognize the change in the interface as they perform the operation. 

In regard to claim 18, Oplinger further discloses wherein the amount of the pinch in operation comprises a movement amount (Column 8 lines 56-64: distance traversed).  Accordingly, the combination further discloses wherein an amount of the pinch in operation comprises: a movement amount or a movement speed.

In regard to claim 19, method claim 19 corresponds generally to apparatus claim 12 and recites similar features in method form and therefore is rejected under the same rationale.

In regard to claim 20, medium claim 20 corresponds generally to apparatus claim 12 and recites similar features in medium form and therefore is rejected under the same rationale.

Response to Arguments
8.	The arguments in the Remarks dated 11/1/2022 regarding the rejection of claims 3 and 14 under 35 U.S.C. 112 first paragraph have been fully considered are found persuasive. 
 Upon further review of the cited portions and the specification in its entirety, the examiner is persuaded that sufficient support is provided for the recitations in claims 3 and 14.  That is, even in the embodiment involving the display of a single list, a pinching operation is not required to be performed directly on list items, as the functionality of coupling/separating is the same as with respect to the embodiment when plural lists are displayed. It is animation that differs between the embodiments and not the pinching operation and therefore one skilled in the art would recognize that it is the pinch out/in operation itself not being limited to particular positions, as argued by applicants.

9.	The arguments in the Remarks dated 11/1/2022 (see Pg. 3 line 18 – Pg. 4 line 4) regarding the examiner’s issue of new matter as raised in the Advisory Action have been fully considered and are found persuasive. 
Upon further review of the cited portions and the specification in its entirety, the examiner is persuaded that sufficient support is provided for the amended subject matter.  That is, even in the embodiment involving the display of a single list, the functionality of coupling/separating is the same as with respect to the embodiment when plural lists are displayed. It is animation that differs between the embodiments and not the underlying functionality. Accordingly, the cited portions in view of applicants remarks shows that the specification provides sufficient support for the amended subject matter. 

10.	The amendments to claim 8 overcome the previous 35 U.S.C. 112 rejection of claim 8. Accordingly, the 35 U.S.C. 112 rejection of claim 8 is withdrawn. 

11.	The amendments to claims 12, 19, and 20 are not sufficient to overcome the 35 U.S.C. 112 rejections of claims 12-20 because while the amendments do correct the previously indicated limitations that lacked antecedent basis, the newly recited limitations include limitations that lack antecedent basis. Accordingly, the 35 U.S.C. 112 rejection of claims 12-20 are maintained.  

12.	The arguments in the Remarks dated 11/1/2022 regarding the double patenting rejections have been fully considered but are moot in view of the claim amendments. 

13.	The arguments in the Remarks dated 11/1/2022 regarding the prior art rejections of claims 1-20 have been fully considered but are moot in view of the amendments and new grounds of rejections. 
It is argued that Choi fails to remedy the deficiencies of Viegers in view of Oplinger. The examiner respectfully disagrees.
Choi in Figs. 18-21 and 23-25 and Paragraphs 0096-0117 describes a progression of display of an animation in which an object gradually appears/disappears coincides with a change of an amount of a pinch out/in operation. These teaching in combination with Viegers and Oplinger would teach the argued subject matter as provided in the detailed rejections above.   

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Missig et al. (US 2011/0078624 A1) teaches controlling the progression of animation based on the change of an amount of a pinch operation, see at least Par. 0157.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173